          Case 2:09-cr-00496-DJH Document 37 Filed 03/26/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                      No. CR-09-00496-001-PHX-DJH
10                    Plaintiff,                        ORDER
11       v.
12       Gary William Hart,
13                    Defendant.
14
15            The Defendant has filed a Motion for Early Termination of Supervised Release (Doc
16   34), to which the Government has filed a Response,1 (Doc. 36). For the reasons stated
17   herein, the Motion is granted.
18            I.     Background
19            The Defendant pleaded guilty to Possession of Child Pornography in violation of 18
20   U.S.C. § 2252A(a)(5)(A). (Doc. 20). On January 29, 2010, the Hon. Judge Martone
21   sentenced him to 15 months in federal custody followed by a term supervised release for
22   the remainder of his life. (Doc. 31). The Defendant was also ordered to pay a $100 Special
23   Assessment fee. (Id.) The sentencing court noted that “[i]f after five (5) years the
24   Defendant or Probation Officer believes that further supervision is unnecessary, they may
25   file a motion to amend the supervised release term.” (Id.)
26            The Defendant started his supervised release term on February 18, 2011 and has
27   been on that supervised release term for just over 10 years. During that time, he has
28   1
      The Court has also reviewed a Memorandum from the Defendant’s supervising probation
     officer stating no objection to his Motion.
         Case 2:09-cr-00496-DJH Document 37 Filed 03/26/21 Page 2 of 3



 1   completed sex offender treatment, which included periodic polygraph examinations, and
 2   he remained generally compliant with his conditions of supervision.
 3            II.    Law and Analysis
 4            Title 18 U.S.C. § 3583(e)(1) gives a district court discretion in determining whether
 5   or not to grant a motion to terminate supervised release. See United States v. Emmett, 749
 6   F.3d 817, 819 (9th Cir. 2014). In so doing, a court must consult the sentencing factors in
 7   18 U.S.C. § 3553(a). Id. Courts must also “be satisfied that such action is warranted by
 8   the conduct of the defendant released and the interests of justice.” 18 U.S.C. § 3583(e)(1).
 9            A review of the factors and the Defendant’s conduct supports early termination. As
10   stated above, he has, with minor exceptions, been compliant with fulfilling the terms and
11   conditions of his supervised release. The Court notes that he failed two polygraph
12   examinations, but then he reengaged in treatment and supervision. He has not failed a
13   polygraph examination in the last three years. His personal circumstances have also
14   changed. He is now 50 years-old. He has completed sex offender treatment and maintained
15   employment. He was legally married three years ago and remains so. He and his wife live
16   with and care for his aging parents. (Doc. 34 at 4). The Defendant maintains the
17   household, does the shopping, and drives his parents to their appointments.              (Id.)
18   Apparently, due to prior injuries he sustained while in the United States Army and a more
19   recent work-related injury, the Defendant no longer works for his previous employer.
20   However, he avows that he will continue to seek suitable work. (Id.)
21            The Court has also considered the nature of the crime and the Defendant’s status at
22   that time. Up to time of sentencing, the Defendant was released on his own recognizance.
23   (Doc. 6). At time of sentencing, he had no alcohol use issues and had never used illegal
24   substances. (Doc 28)2. He also began working for a truck driving company while on pretrial
25   release. (Id.) Moreover, while he presented with minimal misdemeanor criminal history,
26   the U.S. Probation Office recommended that a downward adjustment be applied to achieve
27   a criminal history category I. (Id.) And, as noted, the sentencing court recommended that
28
     2
         The Court notes that its docket is absent a presentence investigation report.

                                                   -2-
       Case 2:09-cr-00496-DJH Document 37 Filed 03/26/21 Page 3 of 3



 1   upon completing five-years of his supervised release term, he or the supervising probation
 2   officer could seek a termination of the lifetime term imposed if they thought further
 3   supervision unnecessary. A review of the section 3583(e) factors, and the Defendant’s
 4   conduct while on supervised release convinces this Court that for the reasons stated, it is
 5   in the interest of justice to grant his Motion.
 6          Accordingly,
 7          IT IS ORDERED granting the Defendant’s Motion for Early Termination of
 8   Supervised Release (Doc. 34).
 9          Dated this 25th day of March, 2021.
10
11
12                                                     Honorable Diane J. Humetewa
13                                                     United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
